                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 STAN J. CATERBONE,
      Plaintiff,

        v.                                             CIVIL ACTION N0.19-CV-2052

LANCASTER COUNTY PRISON, et al, :
    Defendants.


                              '!!:--          ORDER

        AND NOW, this// day of June, 2019, upon consideration of Plaintiff Stan J.

Caterbone's Motion to Proceed In Forma Pauperis and Prisoner Trust Fund Account Statement

(ECF No. 4), and his prose Complaint (ECF No. 2), which raises claims under 42 U.S.C. §

1983, it is ORDERED that:

        1.     Leave to proceed informapauperis is GRANTED pursuant to 28 U.S.C. § 1915.

        2.     Stan J. Caterbone, #065238, shall pay the full filing fee of $350 in installments,

pursuant to 28 U.S.C. § 1915(b), regardless of the outcome of this case. The Court hereby

directs the Warden of Lancaster County Prison or other appropriate official to assess an initial

filing fee of20% of the greater of (a) the average monthly deposits to Caterbone's inmate

account; or (b) the average monthly balance in Caterbone's inmate account for the six-month

period immediately preceding the filing of this case. The Warden or other appropriate official

shall calculate, collect, and forward the initial payment assessed pursuant to this Order to the

Court with a reference to the docket number for this case. In each succeeding month when the

amount in Caterbone's inmate trust fund account exceeds $10.00, the Warden or other

appropriate official shall forward payments to the Clerk of Court equaling 20% of the preceding
 month's income credited to Caterbone's inmate account until the fees are paid. Each payment

 shall reference the docket number for this case.

        3.      The Clerk of Court is directed to SEND a copy of this order to the Warden of

 Lancaster County Prison.

        4.      The Complaint is DEEMED filed.

        5.      The Complaint is DISMISSED with prejudice pursuant to 28 U.S.C. §

 1915(e)(2)(B)(i) to the extent that Caterbone raises claims against Lancaster County Prison.

        6.      The Complaint is DISMISSED out prejudice pursuant to 28 U.S.C. §

1915(e)(2)(B)(ii) to the extent that Caterbone raises claims against Cheryl Steeberger.

        7.      Caterbone is given thirty (30) days to file an amended complaint. Any amended

complaint shall identify all defendants in the caption of the amended complaint in addition to

identifying them in the body of the amended complaint and shall state the basis for his claims

against each defendant. The amended complaint must be a complete document. Caterbone

should provide enough information for the Court to understand what happened to him and how

each named Defendant acted to cause him injury. When drafting his amended complaint,

Caterbone should be mindful of the Court's reasons for dismissing his claims as explained in the

Court's Memorandum. Upon the filing of an amended complaint, the Clerk shall not make

service until so ORDERED by the Court.

       8.      The Clerk of Court shall send Caterbone a blank copy of the Court's form

complaint to be used by a prisoner filing a civil rights action bearing the above civil action

number. Caterbone may use this form to file his amended complaint in the instant case ifhe

chooses to do so.

       9.      If Caterbone fails to file an amended complaint in accordance with paragraph
seven (7) of this Order, his case may be dismissed for failure to prosecute without further notice.
